IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41480
                        Conference Calendar



SAMUEL WINFIELD,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA;
E.V. CHANDLER,

                                         Respondents-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:00-CV-742
                         --------------------
                             June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel Winfield, federal prisoner # 61107-079, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition, in

which he sought to raise a challenge to the legality of his

sentence.   Winfield argues that his claim was properly brought in

a § 2241 petition because relief under 28 U.S.C. § 2255 is

inadequate as he cannot meet the requirements for filing a

successive § 2255 motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41480
                               -2-

     Although he purports to rely on Apprendi v. New Jersey, 530
U.S. 466 (2000), the true nature of Winfield’s claim is that the

Sentencing Guidelines were incorrectly applied in his case.   This

claim is not cognizable in a § 2255 motion.   See United States v.

Segler, 37 F.3d 1131, 1134 (5th Cir. 1994).

     The district court did not err in determining that Winfield

had failed to show that relief under § 2255 was inadequate and

did not err in dismissing his § 2241 petition.   Accordingly, its

judgment is AFFIRMED.